Citation Nr: 0005174	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a lung disease 
secondary to tobacco use.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to a compensable rating for residuals of a 
low back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from March 1948 to January 
1950 and from December 1952 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That determination denied entitlement to service connection 
for diabetes mellitus, and granted service connection for a 
low back disability and assigned a noncompensable.  It also 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a lung 
disorder.  

In November 1997, the veteran asserted that his lung disease 
was secondary to tobacco use during service.  The United 
States Court of Appeals for Federal Circuit has held that a 
showing of a new basis of entitlement to a claimed benefit as 
the result of an intervening change in law or regulation, 
will warrant a de novo review of a previously and finally 
denied claim to veterans benefits.  Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994).  As will be discussed in greater 
detail below, decisions of VA's General Counsel subsequent to 
the 1974 denial of service connection have created a new 
basis for entitlement.  Compare Administrator's Decision No. 
988 (Aug. 13, 1964) (Holding that claims based on tobacco use 
should be treated in the same manner as claims based on 
alcohol abuse) with VAOPGCPREC 2-93 (O.G.C. Prec. 2-93), 58 
Fed. Reg. 42756 (1993) (holding that service connection could 
be granted for disability based on tobacco use in service).


FINDINGS OF FACT

1.  There is no competent evidence that any current lung 
disease is due to in service tobacco abuse, and there is no 
competent diagnosis of tobacco addiction in service.

2.  There is no competent evidence of a nexus between 
diabetes mellitus and service.  

3.  Residuals of the veteran's low back injury include muscle 
spasm, arthritic changes, and disc space narrowing without 
functional impairment.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a lung disease based 
on tobacco use is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. § 5107.

3.  The criteria for a 20 percent evaluation for a low back 
disorder are met effective from the effective date of the 
grant of service connection, November 18, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lung Disorder

Service connection was denied for a lung disorder in an 
unappealed rating decision in August 1974.  The RO determined 
that there was no evidence of this condition during service 
or at the time of discharge.

In determining whether new and material evidence has been 
submitted the Board looks to the evidence that has been 
submitted since the last final denial of the claim on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the RO's August 1974 
rating decision is as follows:

The veteran's service records are negative for complaints or 
treatment for a lung disorder.  X-rays of the chest taken 
during service were all negative.  The veteran's separation 
examination showed a normal respiratory system.  

A VA hospitalization report dated in March 1974 shows that 
the veteran underwent a pleural and lung biopsy due to mild 
focal interstitial pulmonary fibrosis, pleural fibrosis, and 
restrictive lung disease.  

VA outpatient treatment reports dated from April to September 
1974 show that the veteran was seen and treated for pulmonary 
fibrosis.  It was noted that the etiology was questionable.  
In August 1974 it was noted that the veteran had a 40-pack 
year history of smoking.

The evidence received since the August 1974 rating decisions 
is as follows:

X-rays of the chest dated from June 1981 to December 1994 
taken at Clearwater Medical Clinic show no active chest 
pathology albeit a 1986 reports shows an area of increased 
lung markings, left lower lobe, probably residual effect of 
previous inflammatory disease.  

VA outpatient treatment records dated from September 1991 to 
August 1992 show that the veteran was seen and treated for 
pulmonary fibrosis.  

The veteran was accorded a VA general examination in January 
1998.  On examination, lungs were clear to auscultation, 
palpation and percussion.  It was noted that when the veteran 
walked down the hallway, he did so very slowly and was 
breathing very hard when he reached the examining room.  It 
was also noted that the veteran had a history of chronic 
obstructive pulmonary disorder of restrictive and obstructive 
components.  The diagnosis was mild obstructive and moderate 
restrictive lung defect.  Pulmonary function test showed 
moderate restrictive lung defect and mild obstructive lung 
defect associated with difficulty ambulating due to shortness 
of breath.  There was evidence of cor pulmonale, renovascular 
hypertension, or pulmonary hypertension.  Chest X-rays were 
unremarkable.  

Pertinent Law and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In February 1993, VA's General Counsel issued an opinion that 
clarified when benefits may be awarded based upon in-service 
tobacco use.  The opinion held that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93), 58 Fed. Reg. 42756 (1993).

In May 1997, the General Counsel issued an opinion further 
clarifying when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.

The General Counsel indicated that secondary service 
connection may be granted under 38 C.F.R. § 3.310 (1998), if 
the following three questions can be answered affirmatively: 
(1) may nicotine dependence may be considered a disability 
for purposes of the laws governing veterans' benefits; (2) 
did the veteran acquired a dependence on nicotine in service; 
and (3) may that dependence be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37954 (1997). 

In that opinion the General Counsel referred to a conclusion 
of VA's Under Secretary for Health's that nicotine dependence 
may be considered a disease for compensation purposes.

The Opinion went on to hold that the determination of whether 
a veteran is dependent on nicotine is a medical issue. 

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
1999).  This statute, however, applies only to claims filed 
after June 9, 1998.

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies.  Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
appellant's claim was submitted after June 9, 1998.

The Court has recently held that in order for a claim for 
service connection based on smoking to be well grounded on a 
direct basis, there must be medical evidence that the claimed 
condition resulted from in-service smoking.  The Court went 
on to hold that in order for a claim of secondary service 
connection from smoking to be well grounded, there must be a 
competent diagnosis of nicotine addiction in service.  Davis 
v. West, 13 Vet. App. 178 (1999).

Analysis

The record contains a current diagnosis of lung disease.  
However, there is no medical evidence that the lung disease 
resulted from in service smoking.  There is also no competent 
diagnosis of nicotine addiction in service.  Accordingly, the 
veteran's claim for service connection for lung disease as a 
result of tobacco use is not well grounded on either a direct 
or secondary basis.




Diabetes Mellitus

Factual Background

The veteran's service medical records contain no findings 
referable to diabetes mellitus.

VA outpatient and hospital records dated from March to 
September 1974, contain no findings referable to diabetes 
mellitus.  In September 1974, the veteran complained of 
paresthesia of the hands with complaints of foot, ankle, and 
calf tenderness.  The plans included a blood glucose study.  
The following day it was reported that the veteran's blood 
glucose was 136.  Diabetes mellitus was not diagnosed.

VA outpatient treatment records dated from September 1989 to 
December 1996 show that the veteran was seen and treated for 
diabetes mellitus.  In September 1989, the assessment was 
diabetes, possibly secondary to alcohol/pancreatitis.

Private medical records dated from November 1979 to December 
1997 show that in November 1979, the veteran was seen after 
injuring his knee at work and asked about his blood sugar.  
In December 1979 he was placed on a diabetic diet.  In March 
1983, the impressions included diabetes.  He continued to 
receive treatment for adult onset diabetes mellitus.

The veteran was accorded a VA general examination in January 
1998.  It was noted that the veteran was diagnosed with 
diabetes mellitus in 1978 and had been insulin dependent 
since 1994.  It was also noted that the veteran maintained a 
very close tolerance on his blood sugar levels and received 
diabetic care approximately every six to eight weeks.  The 
diagnosis was insulin dependent, diabetes mellitus.  

Pertinent Law and Regulations

The United States Court of Appeals for the Federal Circuit 
has held that:

A well grounded claim is a plausible claim, one that appears 
to be meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden § 5107(a). For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability. Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

Analysis

The evidence shows the veteran is currently diagnosed with 
diabetes mellitus, thus satisfying the first prong of the 
test for the submittal of a well-grounded claim.  

There is no competent evidence of diabetes mellitus in 
service, and the veteran would not be competent to diagnosis 
that disability in himself or to say that any particular 
incident of service was related to the current diabetes 
mellitus.

The veteran has asserted that during service he was told that 
he had borderline diabetes mellitus.  The Court has held that 
such medical hearsay does not constitute competent evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Even if the 
veteran had been told that he had borderline diabetes 
mellitus, such an opinion would not be sufficient to 
establish the presence of the disease entity so as to obviate 
the requirement for competent evidence of a nexus between 
such findings and the current diagnosis.  See 38 C.F.R. 
§ 3.303(b).

for the claim to be well grounded, there must be competent 
evidence linking the current diagnosis to service.  

The veteran has reported that the first clearcut diagnosis of 
diabetes mellitus was in 1978.  The clinical evidence does 
not show a diagnosis of diabetes mellitus until sometime 
after that date.  There is no medical evidence linking 
diabetes mellitus to active service.  The presumption of 
incurrence during active service is not applicable as this 
diagnosis was not within the initial post-service year.

What is lacking under the Caluza test in the present case is 
medical evidence that the veteran's diabetes mellitus is 
related to active service.  Specifically, there is no medical 
evidence to establish a causal link between the veteran's 
diabetes mellitus and service.  The veteran's opinion that 
his diabetes is directly related to active service does not 
meet this standard.  As the Court held in Grottveit, 
questions of medical diagnosis or causation require the 
expertise of a medical professional.  The veteran has neither 
presented nor indicated that evidence which tends to 
establish a causal relationship exist between his post- 
service diabetes mellitus and active service. 

The Robinette Court held that 38 U.S.C.A. § 5103(a) (West 
1991) imposes an obligation upon VA to notify an individual 
of what is necessary to complete an application for VA 
benefits in the limited circumstances where there is an 
incomplete application that references other known and 
existing evidence.  Robinette, 8 Vet. App. at 79-80.  The 
nature and extent of that obligation depend on the particular 
circumstances of each case.  For instance, in Robinette, VA 
was on notice of a physician's statement as recounted by a 
veteran to VA.  Id. at 80.  In the instant case the veteran 
has reported that he was told that he had borderline diabetes 
mellitus in service.  However, even if he were to obtain 
medical opinions to that effect, his claim would still not be 
well grounded.  Because of the equivocal nature of the 
opinions, he would be required to show a continuity of 
symptomatology with competent evidence that the continuity is 
linked to the current diagnosis; or that the findings of 
borderline diabetes were linked to the current diagnosis.  
Clyburn; 38 C.F.R. § 3.303(b).  There is no such evidence in 
this case.

Consequently, the Board finds that the claim for diabetes 
mellitus is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a).  In view of the forgoing, the Board finds no further 
duty to assist the veteran with the development of this 
claim.  Epps v. West, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Schroeder v. West, No. 97-131 (Feb. 8, 1999).

Low Back Disorder

A review of the service medical records reveal that the 
veteran suffered a contusion and "sprain" in a fall from a 
boat.  X-rays showed fracture of the transverse processes L3-
L4.  The veteran's separation examination showed a normal 
spine evaluation.  

Private medical records show a lumbar myelogram taken in June 
1980 showed left extradural impingement upon the contrast 
media column at L4-5, most likely as a manifestation of 
herniated intervertebral disc.  In that same month, the 
veteran underwent discectomy and decompression of herniated 
intervertebral disc at L4-5.  Follow-up treatment revealed 
some back pain.  A repeat myelogram revealed recurrent 
herniated intervertebral disc, lumbar spine.  In August 1980, 
the veteran underwent discectomy, L-4-5.  It was noted that 
he tolerated the procedure well.  

A report dated in September 1984 from Saint Joseph's Hospital 
shows that the veteran was diagnosed with back strain due to 
overreaching.  

The veteran was accorded a VA examination of the bones in 
January 1998.  At that time, he denied symptoms such as pain, 
weakness, stiffness, swelling, and redness.  There were no 
reported flare-ups or functional impairment noted.  He 
reported no treatment for back disease since surgeries in 
1980.  On examination, there was no evidence of deformity or 
angulation noted.  There was no malunion or nonunion.  There 
was no tenderness, draining, edema, or painful motion.  There 
were no constitutional signs of bone disease.  The diagnosis 
was spondylarthritic disease with disk space narrowing but no 
compression fractures were visualized on the radiographic 
studies.  There was some straightening of the lumbar spine 
suggestive of muscle spasms.

On VA general medical examination in January 1998, he 
reportedly had a decreased range of motion in the back 
secondary to dizziness following a cerebral vascular 
accident.  Following a review of X-rays, the diagnoses 
included "spondylar arthritic disease" with disk space 
narrowing at L4-L5 and L5-S1.  

On VA spinal examination in January 1998, the veteran 
reported that he had experienced no pain, weakness, 
stiffness, fatigability or lack of endurance in the back 
since his back surgery.  The range of motion in the lumbar 
spine was as follows: forward flexion was to 90 degrees, 
flexion backwards was to 30 degrees.  Flexion laterally was 
normal and bilateral rotation was normal.  The diagnosis was 
normal evaluation of the lumbosacral spine. 

Analysis

The appellant's claim is well grounded. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded. Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).

Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

Service connection is currently in effect for a low back 
disability, which has been assigned a noncompensable 
disability evaluation.  

A 10 percent evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent disability 
evaluation is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
disability evaluation is assigned for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forwarding bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Code 5295 (1999).

A 10 percent disability evaluation is also warranted for 
slight limitation of motion of the lumbar spine.  A 20 
percent disability evaluation is warranted for moderate 
limitation of the lumbar spine.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292.

The veteran's service-connected chronic low back disorder 
could arguably be evaluated under DC 5293, which provides for 
a 10 percent evaluation where there are mild symptoms 
associated with intervertebral disc syndrome.  A 20 percent 
evaluation requires moderate and recurring symptoms 
associated with intervertebral disc syndrome.  A 40 percent 
evaluation is provided for severe intervertebral disc 
syndrome, manifested by recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Residuals of a fracture of a vertebral body warrant a 100 
percent evaluation when manifested by cord involvement, the 
claimant being bedridden, or the need for long leg braces.  A 
60 percent evaluation is provided where there is no cord 
involvement, but abnormal mobility requiring a neck brace 
(jury mast).  In other cases, the residuals are to be rated 
on the basis of definite limited motion, or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a; Diagnostic Code 5285 (1999).

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part, 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. § 4.59.  In De Luca v. Brown, 8 Vet. App. 202 (1995) 
the United States Court of Appeals for Veterans Claims 
(Court), held that a disability may be evaluated apart from 
the rating schedule and granted an increased rating on the 
basis of impairment envisioned under the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59.  

The VA examinations conducted in January 1998, constitute the 
only clinical evidence as to the severity of the veteran's 
low back disability since the effective date of the grant of 
service connection, November 18, 1997.  Those examinations 
show that the veteran had few, if any complaints relative to 
the back.  His range of motion was noted to be limited by one 
examiner, but this symptom was attributed to non-service 
connected dizziness.  Other examiners found essentially 
normal ranges of motion.  None of the factors of functional 
impairment described in 38 C.F.R. §§ 4.40, 4.45, 4.59 were 
found on the examinations.  

On the other hand one of the examiner's noted findings 
suggestive of muscle spasm.  Under the provisions of 
Diagnostic Code 5295, a 20 percent evaluation is warranted 
where there is muscle spasm and a loss of lateral spinal 
motion in a standing motion.  While the record does not show 
a loss of spinal motion attributable to the back disability, 
the Board concludes that the finding of muscle spasm, 
together with the X-ray findings of arthritis and disc space 
narrowing, approximate the criteria for a 20 percent 
evaluation, effective from the date of the grant of service 
connection.

The evidence does not support an evaluation in excess of 20 
percent under Diagnostic Code 5293.  No exacerbations of disc 
disease have been reported.  The veteran has voiced no 
pertinent complaints and sought no treatment.  

An evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5295.  The examinations have shown no 
malalignment, abnormal mobility, or limitation of motion, 
such as would be necessary for the next higher evaluation 
under that diagnostic code.

As discussed above, there is no of functional loss due to 
pain, limitation of motion, weakness, etc., which would 
permit assignment of a higher evaluation under the criteria 
contained in 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  Moreover, 
the veteran denied such symptoms as pain, weakness, swelling, 
and additional functional impairment.  

There is also no evidence of vertebral deformity.  The 
examiner's have specifically commented that there is no 
deformity.  Therefore the award of an additional 10 percent 
for such deformity is not warranted under the provisions of 
Diagnostic Code 5285.

The Board finds, therefore, that the evidence supports a 20 
percent disability rating for a low back disorder effective 
from November 18, 1997, and that the preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 20 percent for the disorder.


ORDER

Service connection for a lung disorder is denied.  

Service connection for diabetes mellitus is denied.  

A 20 percent disability rating is granted for residuals of a 
low back injury, effective from the date of the grant of 
service connection, November 18, 1997.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

